UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6162



JABBAR JOMO STRAWS,

                                               Plaintiff - Appellant,

          versus


JUDGE JEFFCOAT, Lexington County Magistrate
Court,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:06-cv-03414-HFF)


Submitted:   August 3, 2007                 Decided:   August 16, 2007


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jabbar Jomo Straws, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jabbar Jomo Straws appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b)

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Straws v. Jeffcoat, No. 4:06-cv-03414-HFF (D.S.C. Jan. 9,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -